 NITRO SUPER MARKET, INC.505WE WILL NOTin any like or related manner restrain or coerce employeesof Ryder Truck Lines,Inc., orof any otheremployer, in the exercise of theirrights guaranteed in Section7 of the Act, exceptto the extent that suchrightsmay be affectedby an agreement requiring membership in a labororganization as a condition of employment in accordance with Section 8(a)(3)of the Act.WE WILL notify Ryder Truck Lines, Inc., that we haveno objection to itsemploymentof JosephD. Albin atitsBaton Rouge terminal.WE WILL make Joseph D. Albin whole for anyloss of payhe may havesuffered byreasonof ourdiscrimination against him.GENERAL TRUCKDRIVERS, WAREHOUSEMEN AND HELPERS OFAMERICA, LOCAL No. 5, AFFILIATED WITH INTERNATIONALBROTHERHOODOF TEAMSTERS, CHAUFFEURS, WAREHOUSE-MEN AND HELPERS OF AMERICA (IND.),LaborOrganization.Dated-------------------By-------------------------------------------(Representative)(Title)This noticemust remainposted for60 consecutivedays from the date ofposting,and mustnot be altered,defaced,or covered by any othermaterial.If employees have any questionconcerning this notice or compliance with itsprovisions,theymay communicate directly withtheBoard'sRegionalOffice,T6024 Federal OfficeBuilding, 701Loyola Avenue,New Orleans,Louisiana.Telephone 527-6361.Nitro SuperMarket,Inc.andFood StoreEmployees Union, Local#347, Amalgamated Meat Cutters and Butcher Workmen ofNorthAmerica, AFL-CIONitro Super Market,Inc.andFood StoreEmployees Union, Local#347, Amalgamated Meat Cutters and Butcher Workmen ofNorthAmerica, AFL-CIOandRetailClerks Union Local 1059,Retail Clerks International Association,Party to the Contract.Cases 9-CA-3468 and 3652.October 26, 1966DECISION AND ORDEROn July 1, 1966, Trial Examiner Alvin Lieberman issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Exam-iner'sDecision. Thereafter, the Respondent and Retail Clerks Unionfiled exceptions to the Trial Examiner's Decision and supportingbriefs; and the General Counsel filed an answering brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Trial161NLRB No. 46. 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDExaminer's Decision, the exceptions, briefs, and the entire record inthis proceeding, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Order.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding, with all parties represented, was beard by Trial Examiner AlvinLieberman in Charleston,West Virginia, on March 8, 9, and 10, 1966, on aconsolidated complaint' alleging violations of Section 8(a)(1), (2), and (3) oftheNational Labor Relations Act, as amended (herein called the Act), andseparate answers of Respondent and Retail Clerks Union, Local 1059, RetailClerks InternationalAssociation (herein called Retail Clerks Union)?Upon the entire record, upon my observation of the witnesses and theirdemeanor while testifying, and upon careful consideration of the briefs filed byall parties, I make the following:FINDINGSOF FACT 31.RESPONDENT'S BUSINESSRespondent, a West Virginia corporation, operates a retail food store at Nitro,West Virginia. During the past 12 months, a representative period, Respondent'sgross volume of business exceeded $500,000. In the same period Respondentpurchased merchandise valued in excess of $50,000 from suppliers located out-side the State of West Virginia. Accordingly, I find that Respondent is engaged incommerce within the meaning of the Act and that assertion of jurisdiction hereinby the National Labor Relations Board (herein called the Board) is warranted.II.THE LABOR ORGANIZATIONS INVOLVEDMeat Cutters Union and Retail Clerks Union are labor organizations within themeaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIRLABOR PRACTICESA. Introduction and issuesFollowing conflicting requests for recognition during January 1965,4 by RetailClerks Union and Meat Cutters Union Respondent, on February 8, filed a represen-tation petition with the Board (Case 9-RM-379). The next day Meat CuttersUnion filed a charge (Case 9-CA-3468) alleging,inter alia,violations of Section8(a)(1) of the Act by Respondent thereby precluding action on Respondent'spetition.On July 8, the Regional Director of the Board's Region 9 (herein called theRegional Director), in whose office the foregoing petition and charge were onfile,approved a settlement agreement theretofore entered into by Respondent andMeat Cutters Union whereby Respondent generally undertook not to violateSection 8(a) (1) of the Act in any manner. In the meanwhile, on April 24,Respondent recognized Retail Clerks Union as the exclusive bargaining represent-3 The complaint was issued upon charges filed by Food Store Employees Union, Local#347, Amalgamated Meat Cutters and Butcher Workmen of Noith America, AFL-CIO(herein called Meat Cutters Union). At the trial paragraphs 6(c) and 6(d) of the com-plaint were amended by substituting the words "paragraph 6(b)" for "paragraph 5(b)."Paragraph 6(c) was further amended by substituting the word "after" for "within."'Retail Clerks Union was made a party because of its current collective-bargainingagreementwith Respondent.'The motions to dismiss the complaint made by Respondent and Retail Clerks Unionat the close of the trial are disposedof in accordance with the findingsand conclusions setforthin this Decision.'Unless otherwise indicated all dates are in 1965. NITRO SUPERMARKET, INC.507ative of its employees, and, on July 10, entered into a collective-bargaining agree-ment containing a union-security provision with Retail Clerks Union.On July 30, Meat Cutters Union filed another charge (Case 9-CA-3652) whichit thereafter twice amendedalleging,interalia,violations by Respondent of Section8(a)(1), (2), and (3) of the Act. Following his investigation of this charge anditsamendments the Regional Director concluded that Respondent had continued,since the approval of the settlement agreement and in breach thereof, to violateSection 8(a)(1) of the Act and had also violated Section 8(a)(2) and (3).Accordingly, the Regional Director withdrew his prior approval of the settlementagreement and, acting for the General Counsel, issued the instant consolidatedcomplaint.Within this framework the following issues were raised by the pleadings andcontentions of the parties:1.Did Respondent violate Section 8(a)(1) of the Act by coercivelyinterrogatingemployees as to their desires with respect to unionization, by threateningemployeeswith reprisals should a union become their collective-bargainingrepresentative orif certain statements of its generalmanager werereported toagentsof the Board,by asking employees to inform it of the names of other employees who attendedunion meetings, and by keeping under surveillancea union meetingattended by itsemployees?2.Did Respondent violate Section 8(a)(2) and (1) of the Act by recognizingRetail Clerks Union as the representative of its employees and thereafterenteringinto a collective-bargaining agreement with that labororganizationin the face ofa conflicting claim for recognition by Meat Cutters Union? 53.Did Respondent separately violate Section 8(a)(2) and (1) of the Act byrecognizing, and entering into a collective-bargaining agreementcontaining a union-security provision with Retail Clerks Union, although that labor organization didnot, at any material time, represent a majority of Respondent's employees?4.Did Respondent support Retail Clerks Union and thereby further violateSection 8(a)(2) and (1) by permitting a representative of thatlabor organizationto enter its store for the purpose of soliciting its employees to become members ofRetail Clerks Union,6 and by urging employees to become members of, or assist,Retail Clerks Union?5.Did Respondent violate Section 8(a)(3) and (1) of the Act by dischargingan employee? 76.Were the managers of Respondent'smeatand produce departments and itshead grocery clerk, at the times material herein, supervisors withinthemeaning oftheAct?7.Did the Regional Director properly withdraw his approval of the settlementagreement entered into by Respondent and Meat Cutters Union?B. Facts concerning the supervisory status of Respondent'smeat andproduce managers and head grocery clerk8Respondent's store is divided into three departments, grocery, meat, and produce.In each department is an individual whose title, respectively, is head grocery clerk,8 This will sometimes be referred to herein as theMidwest PipingIssue. SeeMidwestPiping & Supply Co, Inc,63 NLRB 10609 On motion of Respondent made at the conclusion of the General Counsel's case-in-chiefparagraph 6(d) of the complaint, which alleged that Respondent permitted a Retail ClerksUnion shop steward "to solicit for members of [Retail Clerks Union] among Respondent'semployees," was dismissed for the reason that the General Counsel had offered no evidenceto establish that allegation.IIn his opening statement and on at least two other occasions during the trial theGeneral Counsel stated that he was not contending that Respondent also violated Section8(a) (3) by entering into a collective-bargaining agreement containing a union-securityprovision with Retail Clerks Union, a claimed "minority union." These statements, in myopinion, effectively removed this issue from the case Accordingly, in the interest of fair-ness to Respondent, no findings will be made in this respect despite the fact that in hisbrief the General Counsel states that "he replied, in error, that he was not contending atthe hearing herein, that the inclusion of the union security provision in the collective-bargaining agreement . . . with a minority union was, in and of itself, violative of Sec-tion 8(a) (3)."sAs will be seen the resolution of this issue has a substantial bearing on almost all theother questions for decision in this case. 508DECISIONSOF NATIONAL LABOR RELATIONS BOARDmeat manager, and produce manager. At all material times James W. Blancet wasRespondent's meat manager and Robert W. Higginbotham was Respondent's producemanager.Since about July 1, Jerry-Carpenter has been head grocery clerk. Car-penter's immediate predecessor was Robert Kirk .9 The duties and responsibilitiesof Kirk were the same as Carpenter's.10 The remainder of Respondent's hierarchyis, inascending order, James M. Chapman, Jr., assistantstoremanager;JosephMarvin Sipple, general manager; and Lonnie R. Norvell, president, all of whomare admitted by Respondent to be supervisors within the meaning of the Act.Respondent'smeat and produce managers, head grocery clerk, assistant storemanager, general manager, and president comprise, as testified by Norvell, Respond-ent'spresident, its "management team." 11 The department managers and headgrocery clerk under the supervision of Respondent's president and general managerare responsible for and conduct the operations of their particular department. Theydirect the work of the rank-and-file employees, using, as Sipple, Respondent's gen-eralmanager, testified in this regard, "their own judgment in part." They also setthe work schedules of employees in their departments. Although the authority ofthe ' department managers and head grocery clerk in regard to scheduling is notnow absolute inasmuch as the schedules prepared by them are currently subjectto approval by Respondent's president or general manager, there was no suchrequirement, as Norvell, Respondent's president, testified, prior to July 18, on whichdateRespondent and' Retail Clerks Union executed their collective-bargainingagreement. Norvell's testimony as to scheduling procedures prior to July 18, relatedspecifically -to the meat and produce departments and the record contains no evi-dence as to the pre-July 18 practice in the grocery department. Norvell testified,however, that the duties and responsibility of Respondent's departmentmanagersand head grocery clerk are "parallel." Accordingly, 1 find that before July 18, thehead grocery clerk's authority to prepare work schedules was the same as that of thedepartment managers. Norvell further testified, and I find, that, in addition to pre-paring general work schedules in the manner set forth above, Respondent's depart-ment managers and'head grocery clerk "can authorize people in their departmentstowork overtime, if necessary, without prior clearance."Before Respondent's recognition of Retail Clerks Union the three individualspresently under discussion had authority to recommend wage increases for employ-ees working in their respective departments. If the recommendation was warranteditwould be adopted. The final decision in this respect, however, rested withRespondent's president and generalmanager.12Neither the department managers nor the grocery clerk has authority to suspend,discharge, or otherwise discipline employees. This power resides only in Respond-ent's president and general manager. With respect to this, however, Sipple, Respond-ent's generalmanager, testified that because of the large number of employeesworking for Respondent whom he could not "personally watch all the time" he hadto "have some means, of knowing through other channels their performance ...to know whether they're actually doing a job as I expect it to be done or not . . . . ;These "other channels" included Respondent's department managers and headgrocery clerk who made reports to Sipple as to the performance of employees intheir respective departments and recommendations as to their suspension, discharge,,.or the imposition of other forms of discipline. These recommendations are con-sidered by either Respondent's president or general manager, or both, and, if welltaken, followed.As noted above, Respondent's departmentmanagersand head grocery clerk con-duct the operations of their departments. Norvell, Respondent's president, testified,in this regard, that they are "held responsible for the profit [of their] depart-9All findings in this Decision with respect to the head grocery clerk apply with equalforce to Kirk and Carpenter insofar as they are appropriate.10 The General Counsel contends that Blancet, Higginbotham, Carpenter, and Kirk were,and are, supervisors within the meaning of the Act. Respondent and, Retail,Clerks Uniontake a contrary position.11 In a pretrial affidavit Norvell stated that he did "not consider [Carpenter, Blancet andHigginbotham] to be members of the store management." In view of Respondent's positionon the issue under discussion,I consider this statement to be self-serving and overweighedby Norvell's trial testimony on this point.12 The record is unclear as to Respondent's practice in regard to wage increases sincerecognizing Retail Clerks Union. Accordingly,I make no findings in that respect. NITRO SUPER MARKET, INC.509ment." 13Among their duties is the maintenance of merchandise inventories atproper levels. To this end they are authorized, without obtaining prior approvalfrom Respondent's president or general manager, to, and do, purchase goods insufficient quantities to satisfy current customer demands. This authority is notlimitedmerely to reordering goods already on hand, but extends to the purchaseof new items.In line with their responsibility for the profitable operation of their departments,the department managers and head grocery clerk on their own initiative, fix theselling prices of the products sold in their departments within the upper and lowerranges of an established formula.14 To prevent loss of perishable commodities byspoilage department managers and the head grocery clerk are authorized, alsowithout obtaining prior approval from Respondent's president or general manager,either to reduce thesellingprice of the item in question or change its form.15Respondent's department managers and head grocery clerk together with itspresident, general manager, and assistant store manager attended so-called Mondaymeetings which were held regularly, at least through August. At these meetings,which were not attended by rank-and-file employees, storewidemerchandising anddepartmental advertising programs, business trends, wholesaleprices, and generalstore conditions were discussed, plans were laid for specialsales, and decisions madeas to special purchases of merchandise whose wholesale price happened to be par-ticularly low at the time and with respect to discontinuing certain items. Also, attheseMonday meetings, the meat and produce manager and the head groceryclerk,who actively participated in all discussions and decisions, would report on,and make recommendationsconcerning,the performance of the employeesin theirdepartments.From sometime in 1964 until about July 1965, Respondent maintained two sav-ings plans pursuant to which individuals in Respondent's employ who desired toparticipatewould contribute a certain amount of money weekly which would be,asNorvell, Respondent's president, testified "matched if the store showed a properprofit." One plan provided for a contribution of $5 a week and the other requireda $3 payment. Norvell further testified with respect to the savingsplansthat "allgeneral employees participated in the $3.00 plan; [those]classified as.headsof each department and other supervisory personnel [including the head groceryclerk] participated in the $5.00 plan."In addition to the foregoing factors, common to Respondent's department man-agers and head grocery clerk, others, also having a bearing on thestatus of thepersons concerned, which relate individually to them are disclosed by the record.These will now be discussed.JamesW. Blancet:Blancet,as noted above, is Respondent'smeat departmentmanager. Prior to the execution of the contract between Respondent and RetailClerks Union on July 18, Blancet was salaried and received $25 to $30 more perweek than any other individual who worked in the meat department. He is now,and has been since the execution of the contract, hourly rated. His specified rate,as set forth in the contract, was, as of the time ofits signing,$3.08 per hour. Thehourly rate of pay for journeymen meat cutters provided for in the contract was,as of the same time, $2.35.Applicants for employment in the meat department are interviewed by Blancetas well as by Norvell, the last such joint interview having occurred as recently asMarch 22. Following these interviews Blancet and Norvell conferred with respectto hiring the applicants, and they were personally notified of Respondent's decisionto employ them by Blancet. In addition to participation in the hiring of employees,Blancet has, on his own initiative, granted meat department employees' requests fortime off and vacations.isThis testimony was given while Norvell was being examined with respect to theoperation of the meat department. Norvell also testified, however, as noted above, that theresponsibilities of Respondent's department managers and head grocery clerk are parallelisThere was some vacillating testimony given on this point but the findings as to themanner of fixing selling prices is based upon a preponderance of the evidence15 Sipple gave as examples of how the form of merchandise about to spoil could bechanged and still sold at a figure comparable to the regular price, the barbecuing of porkchops darkening because of age and selling them as cooked meat and the conversion ofdeteriorating chuck roast into hamburger 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent maintains group insurance coverage for all people in its employ. Twoclasses of insurance are set forth in the policy.Class 1 includes Respondent's presi-dent, general manager, manager of the meat department(Brancet),and manageror assistantmanager of the grocery department.16 Class 2 includes "any otheremployee." The amount of life, accident,and health insurance for those in class 1is $5,000 and for those in class 2 is $2,000.Itwill be remembered that Carpenter became Respondent's headgrocery clerk on about July 1, and that his immediate predecessor was Robert Kirk.Before entering into its contract with Retail Clerks Union on July 18, Carpenterreceived $40 more per week than rank-and-file clerks in the grocery department.His hourly contract rate at the time of its signing was $2.25, or $90 for a 40-hourweek. The highest hourly rate for general clerks set forth in the contract at thetime it was executed was $1 80, or $72 for a 40-hour week.Respondent's store is open for business every day of the week, including Sunday.On Sundays, as opposed to other days, only one person in Respondent's hierarchyispresent and that person, alone, is in charge of the store and of the employeesworking on that day. Sipple, Respondent's general manager, Chapman, its assistantstoremanager, both admitted supervisors, and Carpenter take turns in performingthis Sunday duty.After Carpenter became head grocery clerk, Sipple introduced him to an employeeand told the employee to follow Carpenter's orders. Another employee, upon hisreturn to work after an extended illness, was assigned to the grocery departmentand told by either Sipple or Chapman that he "would be working under JerryCarpenter" who "would be directing [him] in what to do." Another employee wassimilarly informed by Sipple to follow Carpenter's orders.David Harrison, a grocery department employee, was discharged on August 7.17Sipple testified that, in connection with Harrison's discharge, he took into accountCarpenter's opinion as to the manner in which Harrison performed his work, as wellas his own evaluation and the evaluations of Norvell and Chapman, respectivelyRespondent's president and assistant store manager. Following his discharge, noticeof which was given him by Chapman, Sipple told Harrison that Carpenter, amongothers, had recommended his discharge.18Robert G Higginbotham.At all material times Higginbotham was Respondent'sproduce manager. His rate of pay, as set forth in the contract between Respondentand Retail Clerks Union, was at the time of its execution, $2 25 an hour.19 Asnoted above, at that time the hourly rate for general clerks was $1.80.An employee, upon his assignment to the produce department, was told by SipplethatHigginbotham would tell him what to do. On his own initiative Higginbothamgranted this employee's request for an unscheduled day off and prior to the contractbetween Respondent and Retail Clerks Union he was told by Higginbotham whento go to lunch. This latter practice was discontinued upon the execution of thecontract in view of its provision that work schedules must be posted on the Saturdaybefore the week to which they pertain.C. Concluding findings concerning the supervisory status of Respondent's meatand produce managers and head grocery clerkIn determining whether a person is a supervisory 20 account must be taken ofdefinition appearing in Section 2(11) of the Act as well as the gloss put on thatdefinition by the Board and courts. Section 2(11) provides in pertinent part, thatan individual is a supervisor if he has authority "to hire . . . discharge . . . ordiscipline other employees, or responsibily direct them . . . or effectively to rec-16The recorddoes notdisclose whether Respondentemployed,at any material time, amanager or assistant manager ofits grocery department.11Harrison's discharge,which will bediscussed below in detail,is allegedby the Gen-eralCounsel tohave beenviolative of Section 8(a) (3).18This finding is based on Harrison's testimony,which was not contradicted by Sipple.16Wage schedule"A" of the contract, upon whichthis finding is based, refersto a "HeadProduceClerk." Sipple testified, however, that this provision of the contract was intendedto cover Higginbotham.The recorddoes not disclose what Higginbotham'sprecontract ratewas.20Respondent and RetailClerks Unionargue,in supportof their position that Blancet,Carpenter,and Higginbotham are not supervisors,that the authority of theindividuals inquestion is limited to functioning within routine andrepetitiveguide lines. Retail ClerksUnion argues, in addition, thatthey had no power to hire,discharge, or otherwise dis-cipline employees. NITRO SUPERMARKET, INC.511ommend such action, if in connection with the foregoing the exercise of suchauthority is not of a merely routine . . . nature, but requires the use of inde-pendent judgment." In connection with this definition, two principles are well settled.The first is that it "is to be interpreted in the disjunctiveand thepossessionof any one of the authorities listed in Section 2(11) places the employee investedwith this authority in the supervisory class"Ohio Power Co. v. N.L.R.B.,176 F.2d385, 387 (C.A. 6), cert. denied 338 U.S. 899. The second is that Section 2(11)"does not require the exercise of the power described for all or any definite partof the employee's time. It is the existence of the power which determines the classi-fication."Ohio Power Co. v. N.L.R.B., supraat 388.21Based on the definition appearing in Section 2(11) of the Act as interpreted bythe Board and courts, I conclude that Blancet, Carpenter, and Higginbotham aresupervisors, because, as I have found, they participate in the hiring of employees,22make recommendations as to their discipline, including discharge which, I find, areeffective, and, as I further find, responsibly direct the work of the rank-and-fileemployees in their respective departments.23 The record does not show that all ofthese faculties were frequently exercised, however,Ohio Powerteaches that it isnot the frequency of their use but "the existence of the power which determinesthe classification."My conclusion that the individuals in question are supervisors is buttressed byfurther facts appearing in the record. Thus, in addition to their functions in con-nection with the hiring, discharging, and disciplining of employees and their author-ity responsibly to direct their work, the record shows, and I have found, that theindividuals in question are part of Respondent's "management team," are respon-sible for the operations of their departments,24 prepare work schedules, authorizeovertime, recommend wage increases, are responsible for profits, maintain inven-tories, buy merchandise, fix selling prices of goods, attend management meetings,are in the same savings and insurance plan as admitted supervisors, receive highersalaries than rank-and-file employees, and grant time off and vacations.25 Thesefactors, too, the Board has held are indicative of supervisory status. See, e.g.,TheEavey Company, supra; Porto Mills, Inc.,149 NLRB 1454, 1469-70;Katz DrugCompany,123NLRB 1615, 1616;Bruno's Food Store, Incorporated,131NLRB1023, 1025;The Great Atlantic & Pacific Tea Company, Inc.,119NLRB 603,606-607;Heck's, Inc.,156 NLRB 760;Squaie Binding & Ruling Co., Inc.,146NLRB 206, 209-210;Winn-Dixie Stoics, Inc.,124 NLRB 908, 911-912;Heck's, Inc.,150 NLRB 1565, 1569;Worth Food Market Stores, Inc.,105 NLRB 682, 683;Ideal Glove Manufacturing Company,151NLRB 368;Swan Super Cleaners, Inc.,152 NLRB 163.Upon the factors last mentioned as well as the more conventional indicia ofsupervisory status first discussed I conclude that Blancet,Higginbotham, andCarpenter,26 respectively, Respondent's meat manager, produce manager, and headgrocery clerk, were at material times supervisors within the meaning of the Act.D. Facts concerning the alleged violations of Section 8(a) (2) of the Act 27Retail Clerks Union's majority claim and demand for a card check:As brieflyindicated in the introductory portion of this Decision, during January, Retail ClerksnSee alsoThe Eavey Company,115NLRB 1779, 1781.rrThe evidence in this regard was specific only as to Blancet.23 Itwill be remembered that Sipple,Respondent'sgeneralmanager, testified in thisregard, that this required Blancet, Carpenter, and Higginbotham to "use their own judg-ment in part."211 have also found that on certain Sundays, Carpenter is in complete charge of the entirestore.23The findings with respect to Respondent's insurance plan and vacations relate specifi-cally to Blancet.26My conclusion with respect to Carpenter relates also to Kirk, Carpenter's predecessoras head grocery clerk during some of the material period.n The General Counsel contends that Respondent violated Section 8(a) (2) of the Act,in the main, by recognizing Retail Clerks Union and entering into a contract with it dur-ing the pendency of a question concerning representation and separately violated Section8(a)(2) because at the time of its recognition of, and contract with, Retail Clerks Union,that Union did not represent a majority of Respondent's employees.Retail Clerks Unionargues, on the other hand, that at all material times it represented a majority of Re-spondent's employees and, therefore,Respondent did not violate Section 8(a)(2) in anyrespect. 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion and Meat Cutters Union made separate demands for recognition uponRespondent. It does not appear that any labor organization had before this everrepresented Respondent's employees.On February 8, Respondent filed a representation petition (Case 9-RM-379)alleging the foregoing conflicting claims. No action was ever taken on this petition,however, because on the day following its filing Meat Cutters Union lodged acharge against Respondent claiming that it had violated,inter alia,Section 8(a) (1)of the Act 28 and the petition, at the time of the trial in this case, was still pendingin Board's Region 9 office. Although the conflicting recognition claims by RetailClerks Union and Meat Cutters Union were never withdrawn, Respondent heardnothing further from either Union in this regard until April 24 On that day, arepresentative of Retail Clerks Union informed Sipple, Respondent's general mana-ger, that a majority of Respondent's employees had signed cards authorizing RetailClerks Union to act as their collective-bargaining agent, requested an opportunityto prove this before a disinterested party, and threatened, unless given such anopportunity, to picket Respondent's store the next day.The appropriate unit and the number of employees involved:At the trial theparties stipulated, and I find, that on April 24, the date on which Retail ClerksUnion made its majority claim, there were 32 persons in Respondent's employ,including Blancet, Higginbotham, and Kirk,29 respectively,Respondent'smeat man-ager, produce manager, and head grocery clerk, and Emma Chapman,Respondent'sbookkeeper.The parties further stipulated that any unit found appropriate for collective-bargaining purposes should include, at the minimum,allpersons employed byRespondent, except the four named above. The General Counsel and Meat CuttersUnion contend that the meat manager, produce manager, and head grocery clerk,as supervisors,and the bookkeeper,as an office clerical employee,should beexcluded from the unit 30 Respondent and Retail Clerks Union, taking the positionthat Respondent's two department managers and head grocery clerk were not super-visors and that no reason existed for the exclusion from the unit of Respondent'sbookkeeper, argued that all four should be included.Having found that Respondent's department managers and head grocery clerkare supervisors, they may not, it is well settled, be included in any unit consideredappropriate for collective-bargaining purposes. It is equally well settled that where,as here, there is no bargaining history and no labor organization seeks to representthem separately office clerical employees will be included in retail store units ofselling and nonselling employees31Accordingly, I conclude that the unit appropriate for collective-bargaining pur-poses in this case consists of all Respondent's employees, including its bookkeeper,but excluding its two department managers and head grocery clerk. I further con-clude that on April 24, there were 29 employeesin this unit.The card check:On April 24, following the majority claim and demand for acard check by Retail Clerks Union, Sipple, Respondent's general manager,met withWilliam Philpott and Larry Coleman, representatives of Retail Clerks Union, inthe office of H. Gale Smith, an insurance broker, who was to serve as the impartialperson in checking the cards to be presented by Retail Clerks Union. Sipple broughtto this meeting a roster purporting to contain the names of all persons workingfor Respondent. Either at or before the meeting Respondent turned over to Smithwithholding tax forms(herein called W-2 forms)as well as group insurance enroll-ment cards signed by Respondent's employees. These were to be used in verifyingthe signatures appearing on the authorization cards.At this meeting Philpott, the Union's representative, handed Sipple 21 or 22cards. The signatures on these cards were then compared by Sipple and Smith withthe signature on the W-2 form or the insurance enrollment card of the employeeconcerned. If they appeared to have been written by the same individual, Sippleplaced a check mark next to that person's name on the employee roster.28On July 8, the Director approvedan agreement informally settling this charge"As set forthabove,Kirk was Carpenter'spredecessor as Respondent'shead groceryclerk.90 In his brief the GeneralCounselwithdrewhis objection to including Respondent'sbookkeeper in the unit11Interstate Supply Company,117 NLRB1062, 1064. NITRO SUPER MARKET, INC.513Operating in this manner,Sipple and Smith determined that 19 authorizationcards were "valid." 32 These included cards signed by Blancet and Higginbotham,who I have concluded were supervisors; the cardssignedby two persons, GeraldLemon and John Priddy, who were no longer in Respondent's employ on April 24,the date on which the cards were checked; cards signed by three employees, LeolenCrago, Randall McLane, and William Samples, who testified, credibly and withoutcontradiction, that the cards which they signed were solicited by Higginbotham, asupervisor; and cards purportedly bearing the signatures of five employees, NormaBlankenship, Roger Cowley, Carl Cobb, Mickey Lemon, and Gary Martin, all ofwhom testified, likewise credibly and without contradiction, they had never signedthe cards in question. The remaining seven cards which were accepted as "valid"appeared to have been signed by rank-and-file employees and no evidence wasoffered to establish that they were not properly executed or solicited 33Before April 24, on which date Retail Clerks Union made the majority claim,several persons employed by Respondent signed Retail Clerks Union authorizationcards which were not offered for inspection at the meeting in Smith's office. Thesecards were executed by Robert Kirk, who I have concluded was a supervisor, andthe following rank-and-file employees: Leon D. Rhodes, Peggy I. Moye, Robert W.Yoder, Jr., Kenneth O. Pritt, Gary Neal Adkins, and Michael Ross Wisman.34Respondent's recognition of Retail Clerks Union and its contract with thatUnion:As a result of the card check which satisfied Sipple, Respondent's generalmanager, that Retail Clerks Union represented a majority of Respondent's employ-ees, he, on behalf of Respondent, recognized Retail Clerks Union as the collective-bargaining representative of all its employees, despite the pendency of Respondent'srepresentation petition.With respect to the latter, Sipple testified that he thought atthe time that Respondent's lawyer had requested permission to withdraw thepetition, but that in view of the picketing threat made by Retail Clerks Unionearlier that day "it wouldn't have made any difference to [him] at that timewhether there had been a petition pending or not, [he] would still have recognized[Retail Clerks Union] under those circumstances at that time .."Thereafter, representatives of Respondent and of Retail Clerks Union met onseveral occasions for the purpose of negotiating a contract and on July 18 enteredinto a collective-bargaining agreement covering Respondent's employees. This con-33This finding is based upon Sipple's testimony. Smith certified that he satisfied him-self as to the "validity" of 18 cards and Philpott testified that there «ere 20 Sipple how-ever, retained the roster on which he had made check marks after examining the authoriza-tion cards in the manner set forth in the text at least until August 12 On that date,during an interview with an agent of the Board, lie read to the agent the names of thepersons next to which he had placed a check mark The Board agent then incorporatedthese names in an affidavit which Sipple signed. At the trial Sipple gave his testimony asto the number of cards involved and the names of the employees whose cards lie hadaccepted as "valid" after having refreshed his recollection by reading the affidavit whichhad been prepared by the Board agent. Accordingly, I credit Sipple who testified fromdocuments, rather than Philpott, who testified from memory as to an event which wasalmost a year old at the time of the trial or the certification made by Smith, who did notappear as a witness.33Among these were cards signed by Emma B. Chapman, Mary Lou Chapman, andNancy Leach. When these cards were offered in evidence they were excluded on objectionby the General Counsel based mainly on the fact that the cards' solicitor could not testifyas to the actual dates on which they were signed. Following their exclusion they wereplaced in the rejected exhibit file. These three cards, however, all bear a date prior toApril 24, and were exhibited at the meeting in Smith's office held on that date. They must,therefore, have been signed before then. Accordingly, I withdraw my ruling and now re-ceive the cards in question in evidence as Exhibits P/C3, P/C4, and P/C10, respectively.34These cards were excluded from evidence and placed in the rejected exhibit file. Theirexclusion was ordered on objections to the effect that they were not properly authenticatedeither as to signature or date of execution. However, on the authority ofI.Taitet and Son,119 NLRB 910, 912, whose criteria for the proper authentication of authorization cardshave been, I conclude, substantially complied with, I withdraw my ruling and now receivethe cards in question in evidence as Exhibits P/C5, P/C9, P/C11, P/C12, P/C13, andP/C15, respectively.264-188-67-vol. 161-34 514DECISIONSOF NATIONALLABOR RELATIONS BOARDtract,which is stillin effect,35 contains a union-security provisionrequiring' allemployees to becomeand remain membersof Retail Clerks Union "after 31 daysof employment, or after 31 days following [its execution]whicheveris later . . . ."The contractalso obligatesRespondent to check offunion dues and initiation feesfrom the wages of employees authorizing it to doso and remit the money sodeducted to Retail Clerks Union..The ratification of the contract:On July 17, after the termsof the contractbetween Respondent and Retail Clerks Union had been agreed uponBlancet,Respondent's meat manager who I have determinedisa supervisor,and a groupof Respondent's employees met with Philpott,a representativeof the Retail ClerksUnion. At thismeeting,Philpott readand explainedthe provisionsof the contract.There was thena discussionof the contractamong those in attendance at themeeting following which Blancet,announcingthat itwas a "good" contract, movedits ratification.The motion was carried unanimously.Respondent's otherconduct insupport of Retail Clerks Union:In August, afterRespondent had entered into the contract with Retail Clerks Union, Sipple told anemployee that he would haveto jointhat union and sign thatunion's"card" within30 days. On August 16, Sipple asked another employeeifhe intended to joinRetail Clerks Union and suggested that "it would be best if [he]did." On the sameday James Chapman, -Respondent's assistant manager and anadmittedsupervisor,Blancet,and Higginbotham, both of whom I have found, to besupervisors, alsourged this employee 'to join Retail Clerks Union. Chapman added in this con-versation, as the employeein questiontestified, that "he'd like tosee [the employee]signbecause he'd like to see [the employee] stay around . . . and you know tomor-row is the last day tosign:" 36At about the same time Philpott, a Retail Clerks Union representative,enteredRespondent's store and was permitted, without objection by Sipple, who was present,to hand a Retail Clerks Union card to an employee who had not theretofore signedone.37E. Concluding findingsconcerningthe allegedviolationsof Section 8(a) (2) of -the ActIt is allegedin the complaint that Respondent violated Section 8 (a) (2) and (1)of the Act in the following respects: (1) By recognizing, and entering into a collective-bargaining, agreement containing a union-security provision with, Retail Clerks Unionalthough that Union at the times in question did not represent a majority of Respond-ent'semployees; (2) By recognizing, and entering into a collective-bargaining agree-ment with, Retail Clerks Union in the face of a conflicting claim for recognition byMeat Cutters Union; (3) By the attendance and participation of a supervisor at aRetail Clerks Union meeting; (4) By permitting a representative of Retail ClerksUnion to enter its store for the purpose of soliciting Respondent's employees to be-come members of Retail Clerks Union; (5) By urging employees to become membersof Retail Clerks Union.I have found that the appropriate unit for collectivebargaining in this case con-sistsof all Respondent'semployees and that on April 24, the date on whichRespondent recognizedRetail Clerks Union, there were 29 people in thisunit. IfRetail Clerks Union did not represent a majority of these employees at that time,then on well-settled principles,Respondentby recognizing Retail Clerks Unionengaged in an unfairlabor practice within themeaningof Section8(a)(2) and(1)of the Act.InternationalLadies'GarmentWorkers'Union, AFL-CIO v.N.L.R.B. [Bernhard-Altmann Texas Corp.],366 U.S. 731, 737-739. It is equally wellsettled that if Retail Clerks Union was in facta minority union Respondent alsoviolated Section 8 (a) (2) and (1) by entering into a contract with that Union con-taining a union-security provision.Dura Corporation,153NLRB 592;CarlsonFurnitureIndustries, Inc.,153 NLRB 162.,ss The contract's expiration,date is July 1, 1968." These findings are based on the uncontradicted and undenied testimony of Carl DavidCobb, who was an employee of Respondent at the time in question and Jerry Lee. Duke,who was still employed by Respondent at the, time of the trial.87 This finding is based on the testimony of Kenneth Turley, who -was employed byRespondent at the time of his solicitation by Philpott. Sipple testified that he did not atany time grant permission to Philpott to solicit on behalf of Retail Clerks Union on Re-spondent's premises and that he had no recollection of such solicitation by Philpott in hispresence.However,as Sipple,himself,engaged in similar conduct,I do not credit histestimony in this regard. NITRO SUPER MARKET, INC.515On the record made in this case the only evidence upon which a conclusion asto the representative status of Retail Clerks Union can be based consists of the 19authorization cards presented at the meeting in Smith's office on April 24, and the7 cards which were signed prior to that date, but which were not exhibited whenthe others were checked. Of the first group of cards the five which were not signedby the employees whose names appeared thereon and the two signed by personswho were not employed by Respondent on that day obviously cannot be countedin determining Retail Clerks Union's majority. Nor can the cards signed by Blancetand Higginbotham, respectively Respondent's meat and produce managers, be con-sidered in this respect, for, having been found to be supervisors, they were not inthe unit. Finally, the three cards which were solicited by Higginbotham, a super-visor, likewise cannot be taken into account.Insular Chemical Corporation,128NLRB 93, 98-99. This leaves a total of seven cards in this group which may becounted in ascertaining the majority status of Retail Clerks Union.Among the seven cards which were signed prior to April 24, but which werenot displayed at the meeting on that day, was one which was executed by Kirk,who was then Respondent's head grocery clerk. As he was found to have been asupervisor, he, like Blancet and Higginbotham, cannot be considered as havingbeen in the unit deemed appropriate for collective-bargaining purposes. Of thesecards, therefore, only six may be counted in determining the majority status ofRetail Clerks Union.Adding the six valid cards in the latter group to the seven in the former thereis a grand total of 13. There having been 29 employees in the unit on April 24, ofwhom only 13 weie represented by Retail Clerks Union, I conclude that that Uniondid not represent a majority of Respondent's employees and that, therefore,Respondent's recognition of that Union on the day in question constituted a viola-tion of Section 8(a)(2) and (1) of the Act.Respondent's collective-bargaining agreementwithRetailClerksUnion wasentered into on July 18. No evidence was offered by the General Counsel to estab-lishhis allegation that Retail Clerks Union did not represent a majority of theemployees concerned on that day. However, in view of Respondent's improperrecognition of Retail Clerks Union on April 26, when it did not, as I have found,represent a majority of Respondent's employees, even if it had attained majoritystatus on July 18, on which date the contract was executed, such a majority wouldhave an "assisted majority" and would have availed Respondent nothing insofar asSection 8(a) (2) is concerned.MajesticWeaving Co., Inc.,147 NLRB 859, 860-861;Masters-Lake Success, Inc.,124 NLRB 580, 593; of:International Ladies' GarmentWorkers' Union, AFL-CIO v. N.L.R.B.,366 U.S. 731, 736. Accordingly, I con-clude that Retail Clerks Union did not represent a majority of Respondent'semployees on July 18, and that by entering into a contract containing a union-security provision with that Union on that day, Respondent separately violatedSection 8(a)(2) and (1) of the Act.The General Counsel further contends that Respondent contravened Section8(a)(2) and (1) in another respect; namely, by committingaMidwest Pipingvio-lation.38 In brief, the facts, in this connection, as I have found them, are that inJanuary, Retail Clerks Union and Meat Cutters Union each separately made claimsfor recognition upon Respondent following which Respondent on February 8, fileda representation petition alleging the rival claims. Notwithstanding the pendency ofthispetitionandMeat CuttersUnion's outstanding demand for recognitionRespondent recognized, and entered into a contract containing a union-securityprovision with Retail Clerks Union.s8Midwest Piping and Supply Co.,Inc.,63 NLRB 1060. In considering this phase ofthe case, whether or not Retail Clerks Union had authorization cards from a majority ofthe employees concerned,as it claims,is immaterial.For, as the Board stated inMidwestPiping, supraat 1070, footnote 13:[W]e do not regard [signed membership cards as proof of majority status] as con-clusive. Among other things,it is well known that membership cards obtained duringthe heat of rival organizing campaigns...do not necessarily reflect the ultimatechoice of a bargaining representative;indeed, the extent of dual membership amongthe employees during periods of intense organizing activity is an important unknownfactor affecting a determination of majority status, which can best be resolved by asecret ballot among the employees.In the instant case employees who had signed Retail Clerks Union authorization cardstestified that they also signed such cards for its rival,MeatCutters Union. 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board's rationale in findinga violationof Section 8(2) and(1) 39 inMid-west Pipingfits the foregoingfacts like the proverbialglove.To be sure, as theBoard has held, the basis for a finding thataMidwest Pipingviolation has beencommitted is the existence of "a real question concerning the representation of theemployees"concerned.Such a questionwas presented in the instant case whenRespondent recognizedRetail Clerks Union. It wasraisedby the outstanding, con-flicting claimsfor recognition by Meat Cutters Union and evidenced by the filing,and pendency at the time, of Respondent's representation petition.PittsburghValveCompany,114 NLRB 193, 194-196;National Aniline Division,111NLRB 550,551. I conclude, therefore, that Respondent also violatedSection 8(a)(2) and (1)by recognizingand entering into a contractwith, Retail Clerks Union in the faceof a rival claim forrecognitionby Meat Cutters Union.Finally,I concludethatRespondent further violatedSection8(a)(2) and (1)in thefollowing additional respects:1.By thepresenceand active participationof its supervisor,Blancet, atthe RetailClerksmeeting atwhich Respondent's collective-bargaining contractwith that Unionwas ratified.Coca-Cola Bottling Company, of Sacramento,146 NLRB 1045, modi-fied onevidentiary grounds346 F.2d 625 (C.A. 9).2.By urging its employees to sign RetailClerks Unioncards.Continental Dis-tilling Sales Company,145 NLRB 820, 831-832, modifiedon evidentiary grounds348 F.2d 246 (C.A. 7).3. By permitting a representativeof Retail Clerks Unionto enterits store for thepurpose ofsolicitingRespondent's employees to become membersof Retail ClerksUnion.Continental Distilling SalesCompany, supra.In sum,I concludethat byitsacts and conductset forth above Respondentrenderedunlawful assistanceand support to Retail Clerks Union and therebyengaged in unfair labor practiceswithin themeaning of Section 8(a)(2) and (1)of the Act.F. Facts concerning the alleged violation of Section 8(a)(3) of the ActThe complaint alleges that by discharging an employee,David Harrison, onAugust 7, Respondent violated Section 8(a)(3) of the Act. In defense,Respondentcontends that Harrison was an unsatisfactory employee and was discharged forcause.Harrison was hired by Respondent on July 14 and assigned to work as a stockclerk in the grocery department.Harrison's duties consisted, in the main,of stamp-ing prices on merchandise and placing stock on shelves.Sipple,Respondent's gen-eralmanager,testified that on the second day of Harrison's employment he con-cluded that Harrison could not perform his duties in the manner expected of him.Harrison's faults which,as stated,came to Sipple's attention as early as thesecond day of his employment, consisted of among other things, as Sipple furthertestified, his inability properly to shelve merchandise; his transposition of the figureson the price stamper thereby mispricing goods which resulted in losses to Respond-ent; his breaking of glass containers in which merchandise was packed; and, onoccasions, his improper dress. Sipple also testified that although Harrison's workimproved to a minor degree "there were enough blunders and mistakes to offsetany improvements" and that he "never progressed to the point [where] he wasworth [his] cost.as an employee."Although some of Harrison's failings as an employee were called to his attentionby Sipple he was also complimented on his work. In this connection, Chapman,Respondent's assistant store manager, told Harrison, about a week and a half afterhe had been hired, that he was "doing pretty good."On July 24, Harrison signed a Meat Cutters authorization card. On Friday,August 6, Harrison together with other employees of Respondent attended a meet-ing of the Meat Cutters Union. Carpenter, Respondent's head grocery clerk, whoIhave found to be a supervisor, was also present at this meeting. Sherwood M.Spencer, an officer of Meat Cutters Union, asked Carpenter to sign an authoriza-tion card. Upon Carpenter's refusal to do so, he was asked to leave the meetingand he did.The next day, Saturday, August 7, Carpenter informed Norvell, Respondent'spresident, that he had attended the Meat Cutters meeting the previous day. Alsoon that day, August 7, which was not a regular payday for Respondent's employ-89Now Section 8(a) (2) and (1). NITRO SUPERMARKET, INC.517ees.40Harrison,without any previous warning,41 was discharged by Chapman.At the time of his discharge, which was about a week and a half after Chapmanhad complimented Harrison on his good work, Chapman said to Harrison that his"work hasn't proved satisfactory. I'm going to let you go. Here's your check."Harrison, after leaving Respondent's store, called Sipple on the telephone andasked Sipple why he had been discharged. The only reply made by Sipple was thatHarrison's discharge was based on recommendations by him (Sipple), Norvell,Respondent's president, and Carpenter, Respondent's head grocery clerk.G. Concluding findings as to the alleged violation ofSection 8(a) (3) of the ActRespondent argues that it discharged Harrison because he was an unsatisfactoryemployee. I do not agree. Assuming, without deciding, that Harrison was a pooremployee, I cannot find on this record that he was discharged for this reason.Harrison's faults as an employee came to Respondent's attention on the secondday of his employment. Harrison was, nevertheless, permitted to continue inRespondent's employ for an additional period of more than 3 weeks. However, onthe day following his presence at a meeting of Meat Cutters Union, which was alsoattended by Carpenter who reported his own attendance to Norvell, Respondent'spresident, Harrison was, on the recommendations of Norvell, Sipple, and Carpenter,summarily and without prior warning discharged, ostensibly for unsatisfactory work.The timing of Harrison's abrupt discharge coming without warning, hard on theheels of his attendance at a Meat Cutters meeting and the relatively long periodduring which Respondent suffered Harrison's deficiencies as an employee lead meto believe that the reason assigned for his dismissal was a pretext and that the realreason for the Respondent's termination of Harrison's employment was his activityon behalf of Meat Cutters Union as evidenced by his being present at its meeting.In connection with the foregoing, it has been held that the "abruptness of a dis-charge and its timing are persuasive evidence as to motivation."N.L.R.B. v. Mont-gomery Ward & Co., Inc.,242 F.2d 497, 502 (C.A. 2), cert. denied 355 U.S. 829.It likewise has been held that "an employer's tolerance of an employee's short-comings until he engages in union activity is an indicium of discriminatory motiva-tion"VirginiaMetalcrafters, Incorporated,158 NLRB 958, footnote 3.Accordingly, I conclude that by discharging Harrison on August 7 Respondentviolated Section 8(a)(3) and (1) of the Act.H. Facts concerning Respondent's alleged independent violations ofSection 8(a) (1) of the ActThe settlement agreement:On February 9, Meat Cutters Union filed a charge(9-CA-3468) alleging that by interiogating "employees concerning their sympathiesfor and on behalf of the Union" and by "other acts" Respondent violated Sec-tion 8(a)(1) of the Act.42 On March 16, Respondent executed an informal settle-ment agreement in Case 9-CA-3468 whereby it undertook to refrain from violatingSection 8(a)(1) of the Act. On July 8, this settlement agreement was approvedby the Regional Director. On July 30, Meat Cutters Union filed another charge(Case 9-CA-3652) against Respondent. This charge, as finally amended allegedviolations of Section 8(a)(1), (2), (3), and (5) of the Act.43Following his investigation of the second charge filed by Meat Cutters Union,the Regional Director, on September 17, entered an order withdrawing his approvalof the agreement settling the prior charge. On September 30, the instant complaintissued which alleged as violations of the Act not only Respondent's conduct sincethe settlement agreement, but also its prior conduct.InLarrance Tank Corporation,94 NLRB 352, 353, the Board stated that it wasits "established practice not to consider as evidence of unfair labor practices conduct'°Respondent paid its employees on Wednesdays.41Although I have found that Sipple, Respondent's general manager, spoke to Harrisonabout his faults as an employee,it does not appear from the record that Sipple, or anyother member of Respondent's supervisory hierarchy, ever cautioned Harrison that hisdeficiencies would,or might, result in his discharge.42This charge also alleged violations of Section 8(a) (3) and(5) by Respondent. Theseallegations were, however,dismissed.43That part of the charge in Case 9-CA-3652 alleging violations of Section 8(a) (5) ofthe Act was withdrawn on September 10. 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDof a respondent antedating a settlement agreement,unlessthe Respondent . . . hasengaged in independent unfair labor practices since the settlement." 44 I have foundthat "since the settlement"; i.e., July 8,45 Respondent violated 8(a)(2) and (1)of the Act by entering into a collective-bargaining agreement containing a union-security provision with Retail Clerks Union, a minority union, and by supportingthat labor organization in other respects, and violated 8(a)(3) and (1) by dis-chargingDavid Harrison, all of which are "independent unfair laboi practices"insofar as the settlement agreement is concerned. Accordingly, I conclude that therewas sufficient basis for the Regional Director's withdrawal of his approval of settle-ment agreement. Respondent's presettlement conduct alleged in the complaint to beviolative of Section 8(a)(1) of the Act may, therefore, with propriety be considered.Following that,I will consider the allegations of the complaint relating to Respond-ent's posisettlement violations of that section.Respondent's alleged presettlement violations of Section 8(a) (1):The complaintalleges in this regard that between January and July 8, which I have found to be theeffective date of the settlement agreement, Respondent by several of its supervisorsand officers interrogated employees concerning their union activities, membership,attitudes, attendance at union meetings, and signing of union cards. The complaintalso alleges that within this period Respondent, also by several of its supervisorsand officers, threatened employees with the closing of its store, should a union be-come their collective-bargaining representative.Respondent has admitted all the presettlement allegations of interrogation 46Although Respondent denied the threats, I find that the allegations of the complaintin this respect were established to a substantial degree.Thus, on about March 1, Norvell, Respondent's president, stated to RogerCowley, an employee in Respondent's meat department, that he, Norvell, couldnot put up with a union 47 and that he just did not "have to run a store." I findthat this statement by Noivell, in the context of his conversation with Cowley, wasa threat.In January, Sipple, Respondent's general manager, stated to Stephen Lee White,a carry-out boy employed by Respondent, that Respondent could not afford to payunion wages and that if a "union got in [Respondent] would have to close down."In the same month, and in February, Sipple uttered similar threats to otheremployees48In like vein, Robert Higginbotham, Respondent's produce manager, who I havefound to have been a supervisor, in February, told William Harold Samples, alsoemployed as a carry-out boy by Respondent, that Respondent "could not pay what[Meat Cutters Union] would ask, and remain in business." 49On August 4,Sipple asked Samples to attend a meeting of the Meat Cutters Union which wasscheduled for that night and then report to him what transpired at that meeting.During the same conversation Sipple warned Samples, on pain of being discharged,not to sign a Meat Cutters card or mention to Board agents that part of theirconversation relating toMeat Cutters Union.On August 6, a meeting of Meat Cutters Union was held in its office at theNelson Building, Charleston,West Virginia. Several of Respondent's employees aswell as Carpenter, its head grocery clerk who I have found to be a supervisor,"The Board'smodification of itsLarrance Tankdoctrine appearing inJoseph'sLand-scaping Service,154 NLRB 1384,has no applicability here45The General Counsel contends that the settlement agreement became effective onMarch 16, the day it was executed by Respondent.I do not agree In view of the provisionsof Section 101.7 of the Board's Statements of Procedure and its decision inCampbell SoupCompany,152 NLRB 1645,I conclude that the settlement agreement did not acquire vital-ity until July 8, when it was expressly approved in writingby theRegional Director.40These admissions are contained in the oral amendments of its answer,as reflected inthe record.41The union under discussion was Meat Cutters Union,which at the time was seekingadherents among Respondent's employees.4sWilliam Harold Samples,Randall Lee McLane,JosephWaynePullin.4eAlthough Samples, who testified as to this conversation,used the words"Retail Clerks"rather than"Meat Cutters Union," it is obvious, from the balance of his testimony on thispoint that Higginbotham,who was then soliciting an authorization card for Retail ClerksUnion,had threatened that the store would close because Respondent could not afford topay the wage rate which would be demanded by Meat Cutters Union. NITRO SUPER MARKET, INC.519attended this meeting.While the meeting was in progress an automobile driven byBlancet,Respondent's meat manager, who I have also found to be a supervisor,stopped at the Nelson Building parking lot. James Chapman, Respondent's assistantstoremanager, and an admitted supervisor, got out of the car, walked to the backof the building where the entrance to themeetingroom waslocated,and stayedthere for about 10 minutes. He then reentered the car, which, before leaving thevicinity of the building, was driven through the parking lot.Chapman, Blancet, and Carpenter were still in Respondent's employ at the timeof the trial. Respondent did not call Carpenter as a witness to explain his attend-ance at the August 6 meeting of Meat Cutters Union, nor did it call Blancet orChapman to testify as to the reason for their presence outside the building in whichthismeeting was in progress.1.Concluding findings as to Respondent's alleged violations ofSection 8(a) (1) of the ActI find that Respondent's presettlement interrogation was, in the context of thiscase, coercive and that its threats before the settlement, as detailed above, wereintrinsically so.Accordingly, I conclude that prior to the settlement Respondentby its foregoing conduct engaged in unfair labor practices within the meaning ofSection 8 (a)( 1 ) of the Act.I also conclude that since the settlement Respondent engaged in conduct pro-scribed by Section 8(a)(1) of the Act in the following respects.1.By requesting an employee to attend a meeting of Meat Cutters Union andreport the events of that meeting to Sipple, Respondent's general manager.TheLau Blower Company,146 NLRB 1226, 1227, 1233.2.By the warning given by Sipple to the same employee, under threat of dis-charge, not to sign a Meat Cutters card or report Sipple's conversation with himto Board agents. With respect to the latter, it has been held that this type of con-duct "amounts to a violation of 8(a)(1) as an illegal effort to prevent.employees from having a fair and honest appraisal of the Union's charges againstRespondent,"Bannon Mills, Inc.,146 NLRB 611, 630.3.By its surveillance of a meeting held by Meat Cutters Union which wasattended by its employees. I have commented on the fact that Respondent did notcallCarpenter, its head grocery clerk, as a witness to explain his attendance at themeeting in question and that it likewise failed to call either Blancet, its meat man-ager, or Chapman, its assistant store manager, to testify as to the reason for theirpresence outside the building in which this meeting was in session. In consideringa similar situation inThe Standard Oil Company,155NLRB 302, the Board, infinding a violation of Section 8(a)(1), stated:It is possible, of course, that the presence of [supervisors] in the immediatearea of the Union meeting could have been for a purpose other than surveil-lance, but such an explanation, if available, is peculiarly in the Respondent'spossession, and Respondent gave no explanation. [Its supervisors were notcalled to testify concerning this incident.] In view of the circumstances shown,and the Respondent's failure to rebut theprima faciecase thus established, weconclude that the purpose of their presence was union surveillance.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCERespondent's activities as set forth in section III, above, occurring in connectionwith its operations as set forth in section I, above, have a close, intimate, and sub-stantial relation to trade, traffic, and commerce among the several States, and tendto lead to labor disputes burdening and obstructing commerce and the free flowof commerce.V.THE REMEDYHaving found that Respondent engaged in the unfair labor practices set forthabove, the Recommended Order will direct Respondent to cease and desist there-from and to take certain affirmative action to effectuate the policies of the Act.Insofar as Respondent's violations of Section 8(a) (2) are concerned and inview of the substantial assistance given by Respondent to Retail Clerks Union, Iwill recommend that Respondent withdraw and withhold recognition from thatUnion and refrain from dealing with it unless and until it shall have been certifiedby the Board as the bargaining representative of Respondent's employees. I will 5520DECISIONS OF NATIONAL LABOR RELATIONS BOARDalso recommend that Respondent cease giving effect to the collective-bargainingagreement with Retail Clerks Union,includingits checkoffand union-security pro-visions, which was executed on July 18, as well as toany superseding agreements,renewals, extensions, or modifications thereof until Retail Clerks Union shall havebeen certified by the Board as the collective-bargaining representative of theemployees concerned.50 I will further recommend, in view of the checkoffprovisionof Respondent's contract with Retail Clerks Union, that Respondentrefund toemployees all union dues and initiation fees deducted from theirwageswith interestcomputed in themannerset forth inSeafarers InternationalUnion,138 NLRB1142, and that Respondent cease giving effect to any checkoff authorizationsexecuted by its employees in favor of Retail Clerks Union.Any backpay found to be due to Harrison, whose discharge I have concludedwas violative of Section 8(a)(3) of the Act, shall be computed in accordance withthe formula set forth in F.W. Woolworth Company,90 NLRB 289, and shallinclude interest in the amountand mannerprovided for inIsis Plumbing & HeatingCo., 138 NLRB 716.In view of the nature of the unfair labor practicesengaged inby Respondent myRecommended Order will contain broad cease-and-desist provisions.Upon the basis of the findings of fact and upon the entire record in this case,Imake the following:CONCLUSIONS OF LAW1.Respondentisanemployer within the meaning of Section 2(2) of the Actand is engaged in commerce within the meaning of Section 2(6) and (7) of theAct.2.Retail Clerks Union and Meat Cutters Union are labor organizations withinthe meaning of Section 2(5) of the Act.3.In view of Respondent's postsettlement independent unfair labor practices theRegional Director's order withdrawing his approval of the settlement agreementexecuted by Respondent was proper.4.By the conduct set forth in section III, H and I, Respondent has engaged inunfair labor practices within the meaning of Section 8(a)(1) of the Act.5.By the conduct set foith in section III, D and E, Respondent has engaged inunfair labor practices within the meaning of Section 8(a)(2) and (1) of the Act.6.By discharging David Harrison because of his activities on behalf of MeatCutters Union, Respondent engaged in unfair labor practices within themeaningof Section 8(a)(3) and (1) of the Act.7.The aforesaid unfair labor practices affect commerce within themeaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law, and upon the entirerecord in this case, I hereby issue the following:RECOMMENDED ORDERNitro Super Market, Inc., its officers, agents, successors, and assigns, shall.1.Cease and desist from:(a)Coercively interrogating employees concerning their, or other employees',membership in, activities on behalf of, attitudes toward, attendance at meetings of,or signing of cards for, Food Store Employees Union Local #347, AmalgamatedMeat Cutters and Butcher Workmen of North America, AFL-CIO, or any otherlabor organization.(b)Requesting employees to attend meetings of Food Store Employees Union,Local #347, Amalgamated Meat Cutters and Butcher Workmen of North Amer-ica,AFL-CIO, or any other labor organization and report to it or its agentswhat transpired at such meetings.(c)Threatening employees with discharge or any other form of discipline ifthey become members of Food Store Employees Union, Local #347, AmalgamatedMeat Cutters and Butcher Workmen of North America, AFL-CIO, or any otherlabor organization, or sign cards authorizing Food Store Employees Union, Local50Nothing In the Recommended Order shall be construed as requiring Respondent to varythe wage, hour, and other substantive features of its relationship with Its employees whichmay have been established by Respondent in the performance of its collective-bargainingagreementwith Retail Clerks Union. NITRO SUPER MARKET, INC.521#347, Amalgamated Meat Cutters and Butcher Workmen of North America,AFL-CIO, orany other labor organization to act as their collective-bargainingrepresentative.(d)Threatening employees with discharge or any other form of discipline ifthey disclose to agents of the National Labor Relations Board acts, conduct, orconversations engaged in by it or any of its agents.(e)Threatening employees with the closing of its store or the loss of anyeconomic benefits in the event that Food Store Employees Union, Local #347,Amalgamated Meat Cutters and Butcher Workmen of North America, AFL-CIO,or any other labor organization becomes their collective-bargaining representative.(f)Engaging in, or attempting to engage in, or giving the impression that itis engaging in, surveillance of the union activities of its employees.(g)Giving assistance or support to any labor organization, by according itexclusive recognition as the collective-bargaining representative of its employeeswhen said labor organization has not been designated as their collective-bargainingrepresentative by a majority of its employees in an appropriate unit or by executinga collective-bargaining agreement containing a union-security provision with saidlabor organization or by any other conduct proscribed by the Act.(h)Giving assistance or support to any labor organization by recognizing it asthe exclusive bargaining representative of its employees during the pendency of aquestion concerning the representation of its employees.(i)Recognizing Retail Clerks Union Local 1059, Retail Clerks InternationalAssociation as the exclusive collective-bargaining representative of its employeesfor the purpose of dealing with said labor organization concerning grievances, labordisputes, wages, rates of pay, hours of employment, or any other term or conditionof employment unless and until said labor organization shall have been certifiedby the National Labor Relations Board as the exclusive collective-bargaining repre-sentative of its employees in an appropriate unit.(1)Giving any force or effect to its agreement with Retail Clerks Union Local1059, Retail Clerks International Association entered into on July 18, 1965, or toany extension, renewal, or modification thereof or supplement thereto, or to anysuperseding agreement unless and until said labor organization shall have beencertified as aforesaid by the National Labor Relations Board.(k)Continuing to give effect to checkoff authorizations executed by employeesin favor of Retail Clerks Union Local 1059, Retail Clerks International Associationand continuing to deduct from the wages of its employees union dues and initiationfees pursuant to said checkoff authorizations.(1)Discouragingmembership in Food Store Employees Union, Local #347,Amalgamated Meat Cutters and Butcher Workmen of North America, AFL-CIO,or any other labor organization by discriminating against employees in regard tohire and tenure of employment or any other term or condition of employment.(m) In any other manner interfering with, restraining, or coercing employeesin the exercise of their right to self-organization, to form, join, or assist labororganizations, to bargain collectively Through representatives of their own choosing,or to engage in other concerted activities for the purpose of collective bargainingor other mutual aid or protection as guaranteed in Section 7 of the Act or torefrain from any or all such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor organization as a con-dition of employment in conformity with Section 8(a)(3) of the Act.2.Take the following affirmative action which, it is found, will effectuate thepolicies of the Act.(a)Withdraw and withhold all recognition from Retail Clerks Union Local1059,RetailClerks InternationalAssociation as the collective-bargaining repre-sentative of its employees for the purpose of dealing with said labor organizationconcerning grievances, labor dispute, wages, rates of pay, hours of employment, orother terms or conditions of employment, unless and until said labor organizationshall have been certified by the National Labor Relations Board as the exclusivecollective-bargaining representative of its employees in an appropriate unit.(b)Refund to each of its present or former employees all money which mayhave been exacted from them in the form of initiation fees and/or dues pursuantto the terms of the checkoff authorizations executed by said employees in favor ofRetailClerksUnion Local 1059, Retail Clerks International Association in themannerset forth in the section of this Decision entitled "The Remedy." 522DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Offer to David Harrison immediate and full reinstatement to his former orsubstantially equivalent position, without prejudice to his seniority, or other rightsor privileges, and make him whole for any lossof earningshe may have sufferedas a result of the discrimination practiced against him, in themannerset forth inthe section of this Decision entitled "The Remedy."(d)Notify David Harrison if presently serving in the Armed Forces of theUnited States of his right to full reinstatement upon application in accordance withthe Selective Service Act and the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.(e)Preserve and, upon request, make available to the National Labor RelationsBoard or its agents, for examination and copying, all payroll records, social securitypayment records, timecards, personnel records and reports, and all other recordsnecessary to determine the amount of backpay due under the terms of this Recom-mended Order.(f)Post at its premises copies of the attached notice marked "Appendix." 61Copies of said notice, to be furnished by the Regional Director for Region 9 of theNational Labor Relations Board, after being dulysignedby an authorized repre-sentative of Respondent, shall be posted immediately upon receipt thereof andmaintained for a period of 60 consecutive days thereafter, in conspicuous places,including all places where notices to its employees are customarily posted. Reason-able steps shall be taken by Respondent to insure that said notices are not altered,defaced, or covered by any other material.(g)Notify the said Regional Director, in writing, within 20 days from the dateof receipt of this Decision, what steps Respondent has taken to comply herewith.5261 If this RecommendedOrder is adopted by the Board, the words, "aDecision andOrder"shall be substituted for the words"the RecommendedOrder of aTrial Examiner"In the notice In the furtherevent thatthe Board'sOrder Isenforcedby a deciee of aUnited States Court of Appeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "a Decision and Order."','In the event that thisRecommendedOrderis adoptedby the Board, this provisionshall be modified to read:"Notifysaid RegionalDirector,In writing,within 10days fromthe date of this Order, what steps the Respondent has taken to comply herewith"APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT coercively interrogate our employees regarding their member-ship in, activities on behalf of, attitudes toward, attendance at meetings of,or signing of cards for, any union.WE WILL NOT request our employees to furnish information to us concern-ing other employees' membership in, activities on behalf of, attitudes toward,attendance at meetings of, or signing cards for, any union.WE WILL NOT request any employee to attend a meeting of any union andreport to us what took place at that meeting.WE WILL NOT threaten employees with discharge or with any other form ofdisciplinenor will we discharge or otherwise discipline employees if theybecome members of any union or if they sign cards authorizing any union toact as their collective-bargaining representative.WE WILL NOT threaten employees with the closing of our store or with theloss of any other benefit growing out of their employment with us in the eventthat any union becomes their collective-bargaining representative.WE WILL NOT spy upon, or give the impression that we are spying upon, anyunion meeting attended by our employees, nor will we spy upon, or give theimpression that we are spying upon any, union activities engaged in by ouremployees.WE WILL NOT recognize any union, including Retail Clerks Union Local1059,RetailClerk InternationalAssociation,as the exclusive collective-bargaining representative of our employees nor will we enter into a collective-bargaining contract with any union including Retail Clerks Union Local 1059, NITRO SUPER MARKET, INC.523RetailClerks InternationalAssociation containing a provision requiringemployees to become members of that union as a condition of continuedemployment unless that union has been freely chosen by a majority of ouremployees as their collective-bargaining representative.WE WILL NOT recognize any union including Retail Clerks Union Local1059,RetailClerks InternationalAssociation as the exclusive collective-bargaining representative of our employees or enter into a collective-bargainingcontract with any union, including Retail Clerks Union Local 1059, RetailClerks International Association when there is in existence a claim for recogni-tion as the collective-bargaining representative of our employees made byanother union.WE WILL NOT recognize Retail Clerks Union Local 1059, Retail Clerks Inter-nationalAssociationasthecollective-bargainingrepresentativeofouremployees until that union shall have been certified by the National LaborRelations Board as the exclusive collective-bargaining representative of ouremployees.WE WILL NOT enforce or in any way give effect to our collective-bargainingcontractwith Retail Clerks Union Local 1059, Retail Clerks InternationalAssociation or to any extension, renewal, or modification of that contract orto any supplement to that contract until that union shall have been certifiedby the National Labor Relations Board as the exclusive collective-bargainingrepresentative of our employees.WE WILL NOT continue to give effect to checkoff authorizations executed byour employees in favor of Retail Clerks Union Local 1059, Retail ClerksInternationalAssociation, and WE WILL not continue to deduct from thewages of our employees union dues and initiation fees in accordance withthose checkoff authorizations.WE WILL NOT discourage membership in, or activities on behalf of, FoodStore Employees Union Local #347, Amalgamated Meat Cutters and ButcherWorkmen of North America, AFL-CIO, or in any other union by dischargingor laying off or otherwise disciplining any employee or by discriminatingagainst any employee in any other manner in regard to his hire or tenure ofemployment or any term or condition of employment.WE WILL NOT in any other manner interfere with, restrain, or coerceemployees in the exercise of their rights guaranteed them by the NationalLabor Relations Act.WE WILL withdraw and withhold all recognition from Retail Clerks UnionLocal 1059, Retail ClerksInternationalAssociation as the collective-bargainingrepresentative of our employees until that union has been certified by theNational Labor Relations Board as the exclusive bargaining representative ofour employees.WE WILL refund to all our present and former employees all money exactedfrom them in the form of union initiation fees and dues in accordance withcheckoff authorization executed by our employees in favor of Retail ClerksUnion Local 1059, Retail Clerks International Association.WE WILL offer to David Harrison immediate and full reinstatement to hisformer or substantially equivalent position without prejudice to his seniorityor other rights and privileges, and make him whole for any loss of earningshe may have suffered by reason of the discrimination practiced against him.All our employees are free to become, remain, or refrain from becoming orremaining, members of Food Store Employees Union, Local #347, AmalgamatedMeat Cutters and Butcher Workmen of North America, AFL-CIO, or any otherunion except to the extent that this right may be affected by the provision of theNational Labor Relations Act.NITRO SUPER MARKET, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NoTE.-Notify David Harrison if presently serving in the Armed Forces of theUnited States of his right to full reinstatement upon application in accordance withthe Selective Service Act and the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces. 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions,they may communicate directly with the Board'sRegional Office, Room2033,Federal Office Building, 550 Main Street,Cincinnati,Ohio 45202 Telephone684-3627.Dale Irwin,Woody Irwin,and Granville E. Wafford d/b/a Irwin &WaffordandFood & DrugClerksLocal 1092, affiliated withRetail Clerks International Association,AFL-CIO.Case 36-CA-1488.October 926,1966DECISION AND ORDEROn July 20, 1966, Trial Examiner James R. Webster issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in certain unfair labor practices and recommendingthat it cease and desist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Decision. Thereafter,the Respondent filed exceptions to the Decision and a supportingbrief, and the Charging Party filed exceptions and a brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with his case to a three-memberpanel [Members Fanning, Brown, and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.[The Board adopted the Trial Examiner'sRecommendedOrder.][The Board further orderedthatthe complaint be dismissed inso-far as it alleges violations not specifically found.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis case was heard before Trial Examiner James R. Webster in Portland,Oregon,on May 12 and 13,1966,on a complaint of the GeneralCounsel andanswer of Dale Irwin,WoodyIrwin,and Granville E. Wafford d/b/a Irwin &Wafford,herein called Respondent.The complaint was issued on March 28, 1966,upon a charge filed on January 19, 1966,and amended on March 11,1966. Thecomplaint alleges that the Respondent terminated employee GeorgeVolk on orabout February 10, 1966,and threatened,restrained,and coerced employees,therebyviolating Section 8(a) (1) and(4) of the National Labor Relations Act, as amended,herein calledthe Act.161 NLRB No. 43.